DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 12-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by the Roesch reference (German Reference No. DE4113773A1).
5.	Regarding claim 1, the Roesch reference discloses:
a combustion engine piston (FIG. 4), comprising:
a skirt (FIG. 4—the portion of the piston below the lowermost groove) for guiding the piston in translation along a central axis in a counter-part and including a first contact area of the piston in the counter-part,
a head (FIG. 4—top portion of piston above the uppermost groove) which extends transverse to the central axis and is arrangeable to be in contact with the combustion gases, and 
a ring carrier (FIG. 4—the area between the head and the skirt) which comprises at least two lands (FIG. 4) and at least two grooves (FIG. 4) for receiving the rings, including a first land adjoining the head and a second land situated between the first land and the skirt (FIG. 4),

	and wherein the at least one contact land comprises a friction-reducing surface coating formed at least on a radial sector covering an angle of at least 30 degrees, and up to on a single sector covering an angle of 360 degrees (FIG. 4).
6.	Regarding claim 2, the Roesch reference further discloses:
	wherein at least one contact land has a diameter greater than an average diameter of the skirt (FIG. 4—cross section A-A shows that the diameter of the contact land with the coating has a diameter greater than an average diameter of the skirt).
7.	Regarding claim 7, the Roesch reference further discloses:
	wherein the at least one contact land includes at least one sublayer formed below the friction-reducing surface coating (FIG. 4—a sublayer of metal).
8.	Regarding claim 12, the Roesch reference further discloses:
	wherein the ring carrier comprises two contact lands (FIG. 4).
9.	Regarding claim 13, the Roesch reference further discloses:
wherein two contact lands are the second land and a third land (FIG. 4).
10.	Regarding claim 14, the Roesch reference further discloses:
the two contact lands are the first land and the second land (FIG. 4).
11.	Regarding claim 15, the Roesch reference further discloses:
a heat engine [Paragraph 0009], comprising:
a piston according to claim 1 (anticipated); and 
a counter-part receiving the piston (implicitly disclosed by explicit disclosure of “internal combustion engine”). 
12.	Regarding claim 17, the Roesch reference further discloses:

	a step for positioning a mask on the piston, and 
	a step for localized deposition of a friction-reducing surface coating through the mask, at least on the at least one contact land [Paragraph 0029] (FIG. 4).  
13.	Regarding claim 18, the Roesch reference further discloses:
	a method for implementing a heat engine according to claim 15 [Paragraph 0009], wherein the skirt and the at least one contact land including the friction-reducing surface coating make up the contact areas of the piston in the counter-part (implicit in explicit disclosure of the Figures teaching coatings on the skirt and the lands which would only be done if those areas were contacting the counter-part).  
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roesch reference in view of the Ellermann reference (WIPO Publication No. 94/23193).
16.	Regarding claim 3, the Roesch reference fails to disclose:
	wherein the piston is a short piston, having a diameter and a height smaller than the diameter.
	The Ellermann reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein the piston is a short piston, having 
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Boesch reference, such that the piston further includes wherein the piston is a short piston, having a diameter and a height smaller than the diameter, as clearly suggested and taught by the Ellermann reference, in order to allow an economical resistant bearing surface [Abstract].
17.	Claim 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roesch reference.
18.	Regarding claim 4, the Roesch reference fails to disclose:
	wherein the base material of the piston is steel.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a base material of the piston of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
19.	Regarding claim 5, the Roesch reference further discloses:
	wherein the friction-reducing surface coating is made from DLC-type amorphous carbon a-C:H.  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the friction-reducing surface coating is made from DLC-type amorphous carbon a-C:H, since it has been held to be within the general skill of a 
worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
20.	Regarding claim 6, the Roesch reference further discloses:
wherein the friction-reducing surface coating is made from DLC-type amorphous carbon ta-C.  

21.	Regarding claim 9, the Roesch reference fails to disclose:
	wherein among the lands of the ring carrier, only the at least one contact land include a friction-reducing surface coating.  
	This would be an example of applying a known technique (coating a land) to a known device (a piston) ready for improvement (finding an optimal number of lands to coat) to yield predictable results (anti-seizure activity).  Accordingly, this is an obvious feature over the reference.  
22.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roesch reference in view of the Hanch reference (US Patent No. 1,667,548).
23.	Regarding claim 8, the Roesch reference fails to disclose:
	wherein the second land has a diameter larger than the first land.
	The Hanch reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG.3) wherein the second land has a diameter larger than the first land (FIG. 3).  Such configurations/structures would allow a gap between the cylinder wall and the land (FIG. 3).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Boesch reference, such that the piston further includes wherein the second land has a diameter larger than the first land, as clearly 
suggested and taught by the Hanch reference, in order to allow a gap between the cylinder wall and the land (FIG. 3).  
10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roesch reference in view of the Azevedo reference (US Patent Publication No. 2014/0083390).
25.	Regarding claim 10, the Boesch reference fails to disclose:
	wherein the ring carrier comprises a single contact land. 
 	The Azevedo reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 9) wherein the ring carrier comprises a single contact land (topmost land) (FIG. 9).  Such configurations/structures would allow a gap between the cylinder wall and the lower land (FIG. 9).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Roesch reference, such that the piston further includes wherein the ring carrier comprises a single contact land, as clearly suggested and taught by the Azevedo reference, in order to allow a gap between the cylinder wall and the land (FIG. 3).  
26.	Regarding claim 11, the Roesch reference further discloses:
	wherein in that the single contact land is the second land.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to locate the single contact land at the second land, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).    
27.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Roesch reference in view of the Schneider reference (WIPO Publication No. 2016/174246).
28.	Regarding claim 16, the Roesch reference fails to disclose:
wherein the counter-part includes a friction-reducing surface coating made from amorphous carbon of the DLC type.  
The Schneider reference teaches it is conventional in the art of coatings for use on cylinder liners to provide as taught in [Paragraph 0025 of the Description] wherein the counter-part 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Roesch reference, such that the piston further includes wherein the counter-part includes a friction-reducing surface coating made from amorphous carbon of the DLC type, as clearly suggested and taught by the Schneider reference, in order to allow combination with a wear reduction coating [Paragraph 0025]. 
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747